Opinion by Treat, C. J.: The cases of Frazier vs. Laughlin, 1 Gilman, 347, and Hinckley vs. West, 4 Gilman, 136, are directly in point, and decisive of this case. The debt was not admitted by the pleadings. It was, therefore, the duty of the jury to have found as well the amount of the debt as the damages. This is regarded as a matter of substance, and not of form. The proper judgment for the plaintiff in such an action is, that he recover the amount of the debt found by the jury, to be discharged by the payment of the damages and costs. The verdict was not broad enough to sustain such a judgment. The judgment of the Circuit Court must be reversed, and the cause remanded for further proceedings. Judgment reversed.